       Case 1:15-md-02657-FDS Document 1757 Filed 11/21/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS



                                                        MDL NO. 1:15-md-2657-FDS
                                                        This document relates to:
 IN RE : ZOFRAN® (ONDANSETRON)
                                                        All Actions
 PRODUCTS LIABILITY LITIGATION




                      NOTICE OF FILING WITH CLERK’S OFFICE

       Notice is hereby given that public redacted copies of the exhibits to GlaxoSmithKline

LLC’s Renewed Motion for Summary Judgment Based on Federal Preemption (ECF No. 1594)

are being manually filed with the Court and will be available in paper form only. The original

documents are maintained in the case file in the Clerk’s Office.



Dated: November 21, 2019

                                            Respectfully submitted,

                                             /s/ Jennifer Stonecipher Hill
                                            Madeleine M. McDonough
                                            Jennifer M. Stevenson
                                            Jennifer Stonecipher Hill
                                            SHOOK, HARDY & BACON L.L.P.
                                            2555 Grand Blvd.
                                            Kansas City, MO 64108
                                            Telephone: (816) 474-6550
                                            Facsimile: (816) 421-5547
                                            mmcdonough@shb.com
                                            jstevenson@shb.com
                                            jshill@shb.com
                                            Admitted pro hac vice

                                            Attorneys for Defendant GlaxoSmithKline LLC
        Case 1:15-md-02657-FDS Document 1757 Filed 11/21/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document, which was filed with the Court through the
CM/ECF system, will be sent electronically to all registered participants as identified on the Notice
of Electronic Filing (“NEF”) and paper copies will be sent via first class mail to those identified
as non-registered participants.

                                             /s/ Jennifer Stonecipher Hill
                                             Jennifer Stonecipher Hill




                                                 2
